                                          Case 5:19-cv-00759-BLF Document 45 Filed 09/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MARIO JOSEPH BARDO,                             Case No. 19-00759 BLF (PR)
                                  11
                                                       Petitioner,                       ORDER DENYING MOTION FOR
                                  12                                                     LEAVE TO FILE AMENDED
Northern District of California




                                                v.
 United States District Court




                                                                                         PETITION WITHOUT PREJUDICE;
                                  13                                                     DIRECTING PETITIONER TO
                                                                                         FILE RENEWED MOTION AND
                                  14     KEN CLARK, Warden,                              PROPOSED AMENDED PETITION
                                  15
                                                      Respondent.
                                  16                                                     (Docket No. 40)
                                  17

                                  18          Petitioner, a California state prisoner, filed a petition for a writ of habeas corpus
                                  19   under 28 U.S.C. § 2254 with the assistance of counsel. On October 28, 2019, the Court
                                  20   granted Petitioner’s motion to dismiss counsel of record and reopened the matter to permit
                                  21   Petitioner an opportunity to file an opposition to Respondent’s motion to dismiss the
                                  22   petition for failure to exhaust state court remedies. Dkt. Nos. 20, 23. Because of the delay
                                  23   in Petitioner obtaining his trial records from former counsel, the Court stayed briefing.
                                  24   Dkt. No. 37. On August 17, 2020, Petitioner filed notice that he received the files from
                                  25   former counsel. Dkt. No. 42.
                                  26          Petitioner filed a motion for leave to file an amended petition on June 26, 2020. Id.,
                                  27   Dkt. No. 40. Because Petitioner did not serve the motion on Respondent, the Court
                                  28   noticed Respondent with the motion and directed them to file an opposition. Dkt. No. 43.
                                            Case 5:19-cv-00759-BLF Document 45 Filed 09/23/20 Page 2 of 2




                                   1             Respondent filed a response on September 15, 2020, stating that they are unable to
                                   2   assess whether there are any procedural obstacles to filing an amended petition since
                                   3   Petitioner failed to include an amended petition for filing or state what claim or claims he
                                   4   would include in an amended petition. Dkt. No. 44. In his motion, Petitioner asserts that
                                   5   his retained counsel was ineffective for failing to raise all issues on appeal. Dkt. No. 40 at
                                   6   2-3. The Court agrees that more information is needed to determine whether this claim is
                                   7   cognizable and has been properly exhausted before it can be raised in a federal habeas
                                   8   petition.
                                   9             For the foregoing reasons, Petitioner’s motion for leave to amend is DENIED
                                  10   without prejudice. Dkt. No. 40. Petitioner shall be granted an opportunity to file a
                                  11   renewed motion for leave to amend along with a proposed amended petition on the court
                                  12   form, containing all the claims he wishes to pursue in this action. Petitioner must provide
Northern District of California
 United States District Court




                                  13   all the information required on the court form. The motion and proposed amended petition
                                  14   shall be filed no later than twenty-eight (28) days from the date this order is filed.
                                  15   Petitioner must serve a copy of the papers on Respondent.
                                  16             The Clerk shall include two copies of the court’s form petition with a copy of this
                                  17   order to Petitioner.
                                  18             This order terminates Docket No. 40.
                                  19             IT IS SO ORDERED.
                                  20   Dated: __September 23, 2020__                                       ________________________
                                                                                                           BETH LABSON FREEMAN
                                  21
                                                                                                           United States District Judge
                                  22

                                  23

                                  24

                                  25   Order Denying Leave to Amend; Directing Pet. to file Am. Pet.
                                       P:\PRO-SE\BLF\HC.19\00759Bardo_deny.lta.docx
                                  26

                                  27

                                  28                                                                   2
